[FIRST BUSINESS CAPITAL CORP. LETTERHEAD]

December 12, 2005

Mr. Charles H. Batson
13315 W. Eagle Trace
New Berlin, WI 53151

Dear Chuck:

We are pleased to confirm our offer of employment as President & CEO and
Director of First Business Capital Corp. (FBCC). The terms noted in this letter
supersede any we have discussed previously. If the conditions set out below are
acceptable to you, please sign this letter and the REPAYMENT AGREEMENT and
return it by December 19, 2005.

  Starting Date: On or about January 3, 2006


  Starting Salary: $15,834 per month


  Title: President & CEO and Director of FBCC


  Officer Bonus
Program: You will be eligible for the board approved officer bonus program
beginning in 2006. Your bonus will be calculated as a percentage of base
compensation and ranges from 0% - 75%, with a targeted payout of 35%. Payment is
based on company (holding company and FBCC) and individual performance.


  Auto Allowance: $325/month, plus .30/mile


  Restricted Stock: You will receive 6,000 restricted shares of First Business
Financial Services, Inc. stock. The options will vest 25% per year for four
years.


  Signing Bonus: You will receive a $150,000 signing bonus, subject to all
applicable tax withholding, which will be payable in two installments. The first
payment of $75,000 will be paid during the first pay period in 2006, no later
than January 16, 2006. The second payment of $75,000 will be paid to you during
the first pay period following your six month anniversary. The signing bonus
shall be repaid to us in the event that you resign or are terminated for cause
with First Business Capital Corp. on or before December 31, 2006, pursuant to
the terms of the attached form of REPAYMENT AGREEMENT which shall be fully
executed by you as a condition of employment.


--------------------------------------------------------------------------------

Charles H. Batson
December 12, 2005
Page 2

  Change In Control Agreement: A Change in Control Agreement will be provided to
you; whereby if you are terminated, fired or given a position of lesser
responsibility as a result of a Change in Control with either the holding
company or FBCC, you will receive two times your annual salary. The Agreement
will also include a two-year non-compete/non-solicitation provision.


  Location: You will have an office in both the Brookfield and Madison
locations.


You will also be eligible to participate in the employee benefit programs
available to employees as provided for in the employee handbook.

As you know, employment is at will and subject to the terms and conditions
outlined in our employee handbook and employment policies as amended from time
to time. This letter is not an employment contract. This offer is subject to
satisfactory results of a controlled substance test.

We look forward to working with you and know you will be a valuable asset to our
team. Please indicate your acceptance of the terms of this offer by signing
below and returning an original copy to me, and also by signing an original copy
of the REPAYMENT AGREEMENT and returning it to me.

Sincerely,


/s/ Corey Chambas

Corey Chambas
Chairman of the Board

Acknowledged and agreed to by: /s/ Charles H. Batson Charles H. Batson
  12/14/05 Date